Case 3:19-cv-11915-AET-DEA Document 5-3 Filed 06/21/19 Page 1 of 2 PageID: 138


Law Offices of
SCHWARTZ & POSNOCK
David A. Schwartz, Esq.
Attorney ID No. 024001983
99 Corbett Way
Suite 203
Eatontown, New Jersey 07724
(732) 544-1460
Attorneys for Township of Holmdel and Patrolman
Jonathan C. Martin, and Police Chief John Mioduszewski

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE

                                    :
THOMAS W. TRAMAGLINI,               : Civil Action No. 3:19-cv-11915
                                    :
                   Plaintiff,       :
                                    :
vs.                                 :
                                    :
                                    :           ORDER OF DISMISSAL
PATROLMAN JONATHAN C. MARTIN,       :
POLICE CHIEF JOHN MIODUSZEWSKI, :
HOLMDEL TOWNSHIP, LAW               :
ENFORCEMENT OFFICER JOHN/JANE       :
DOES 1-20, NON-LAW ENFORCEMENT :
INDIVIDUALS JOHN/JANE DOES 1-10,    :
ABS ENTITIES 1-5, AND BODY POLITICS :
1-5,                                :
                                    :
                   Defendants.      :
                                    :


       THIS MATTER having come before the Court upon Motion by Defendants, for an Order

dismissing Plaintiff’s Complaint pursuant to F.R.Civ. P. 12(B)(6), and the court having considered

the submitted papers and heard oral argument, if any; and for good cause show;

       IT IS on this ______ day of ____________________, 2019, hereby:

       ORDERED that Plaintiff’s Complaint is hereby dismissed with prejudice as against

Defendants Township of Holmdel, Patrolman Jonathan C. Martin, and Police Chief John
Case 3:19-cv-11915-AET-DEA Document 5-3 Filed 06/21/19 Page 2 of 2 PageID: 139


Miouszewski, and it is

       FURTHER ORDERED that a copy of this Order shall be served on the Plaintiff within 10

days of its receipt by Defendants.



                                                  ANNE E. THOMPSON, U.S.D.J.




                Opposed

                Unopposed




                                             2
